Case 0:19-cv-62968-MGC Document 1 Entered on FLSD Docket 12/03/2019 Page 1 of 5



                            IN THE UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA


 KADIR GONZALEZ,

           Plaintiff,

 vs.

 ROYAL 1 RESTORATION, LLC,
 a Florida Limited Liability Company,
 and DENNIS MARRERO, an individual,
 jointly and severally,

           Defendants.
                                                       /

                                   COMPLAINT FOR DAMAGES

           Plaintiff, KADIR GONZALEZ, sues Defendants, ROYAL 1 RESTORATION, LLC and

 DENNIS MARRERO, and shows:

                                             Introduction

           1.      This is an action by KADIR GONZALEZ against his former employers for unpaid

 overtime and unpaid commissions pursuant to the Fair Labor Standards Act and Florida Statutes

 Chapter 448. Plaintiff seeks damages and a reasonable attorney’s fee.

                                             Jurisdiction

           2.      This action arises under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 207,

 as well as Florida Statutes § 448.08. The Court has jurisdiction over the claims pursuant to 29

 U.S.C. § 216(b).

           3.      The claim arose within the Southern District of Florida, which is where venue is

 proper.
Case 0:19-cv-62968-MGC Document 1 Entered on FLSD Docket 12/03/2019 Page 2 of 5



                                  Parties and General Allegations

        4.      Plaintiff, KADIR GONZALEZ, (hereinafter “GONZALEZ”) a resident of Miami-

 Dade County, was at all times material, employed by ROYAL 1 RESTORATION, LLC, in various

 capacities, including as a restoration and remediation technician and administrative personnel, was

 an employee as defined by 29 U.S.C. § 203(e), and during his employment with ROYAL 1

 RESTORATION, LLC, was engaged in interstate commerce or in the production of goods for

 commerce.

        5.      Defendant, ROYAL 1 RESTORATION, LLC (hereinafter, “ROYAL 1”), is a

 Florida limited liability company doing business in Broward County, Florida, and is an enterprise

 engaged in an industry affecting commerce, is an employer as defined by 29 U.S.C. § 203(d) and

 (s)(1), which has employees subject to the provisions of the FLSA, 29 U.S.C. §§ 207, in the offices

 where GONZALEZ was employed.

        6.      Defendant, DENNIS MARRERO (hereinafter “MARRERO”), who resides in the

 Southern District of Florida, was, or now is, an owner and/or operator of Defendant ROYAL 1.

        7.      Defendant MARRERO acted and acts directly in the interests of Defendant

 ROYAL 1, in relation to its employees. Thus, MARRERO was and is an employer within the

 meaning of Section 3(d) of the Act, 29 U.S.C. § 203(d).

        8.      In November of 2017, Plaintiff began his employment with Defendant ROYAL 1.

 It was the parties’ agreement that Plaintiff was to receive commissions ranging from 25% to 50%

 for clients hiring them for water remediation. Specifically, Plaintiff was to receive 25% of the total

 contract price for jobs worked on by Plaintiff but not originating from Plaintiff and 50% of the

 total contract price for jobs originating/brought in by Plaintiff.

        9.      On January 15, 2019, Plaintiff advised Defendants that he could no longer work for

 Defendants because of non-payment of his commissions.
Case 0:19-cv-62968-MGC Document 1 Entered on FLSD Docket 12/03/2019 Page 3 of 5



        10.     Defendants, throughout Plaintiff’s employment, failed to fully pay him for all

 wages and commissions that were earned and owed.

        11.     Plaintiff performed all necessary duties that would qualify him to receive his earned

 commissions but has not been paid the same, in breach of the parties’ agreement.

                    Count I – Violation of FLSA by All Defendants – Overtime

        12.     Plaintiff, KADIR GONZALEZ, realleges, as if fully set forth in Count I, the

 allegations of Paragraphs 1 through 11 above.

        13.     Since November 2017 up to and including January 2019, Defendants have willfully

 violated the provisions of §7 of the Act [29 U.S.C. §207] by employing employees engaged in

 commerce for workweeks longer than 40 hours without compensating them for their employment in

 excess of 40 hours at rates not less than one and one-half times the regular rates at which they were

 employed: specifically GONZALEZ, since November 2017, has worked in excess of 40 hours a week

 nearly every week of his employment, and was not compensated for the work in excess of 40 hours

 at a rate not less than one and one-half times the regular rate at which he was employed.

        14.     The failure to pay overtime compensation to GONZALEZ is unlawful in that he was

 not exempted from the overtime provisions of the Act pursuant to the provisions of 29 U.S.C. §

 213(a), in that he neither was a bona fide executive, administrative or professional employee, or in

 the alternative, if GONZALEZ was exempt, Defendants’ actions and/or conduct have effectively

 removed any exemption that may have applied to GONZALEZ.

        15.     Defendants’ actions were willful and purposeful as it was well aware of the Fair Labor

 Standards Act and GONZALEZ’s status as non-exempt, but chose not to pay him in accordance with

 the Act.

        16.     GONZALEZ is entitled pursuant to 29 U.S.C. § 216(b), to recover from ROYAL

 1:
Case 0:19-cv-62968-MGC Document 1 Entered on FLSD Docket 12/03/2019 Page 4 of 5



                 a.         All unpaid overtime that is due;

                 b.         As liquidated damages, an amount equal to the unpaid overtime owed;

                 c.         The costs of this action, and;

                 d.         A reasonable attorney’s fee.

         WHEREFORE, Plaintiff, KADIR GONZALEZ, prays that this court will grant judgment

 against all Defendants:

                 a.         awarding GONZALEZ payment of overtime compensation found by the

 court to be due to him under the Act, including pre-judgment interest;

                 b.         awarding GONZALEZ an additional equal amount as liquidated damages;

                 c.         awarding GONZALEZ his costs, including a reasonable attorney’s fee; and

                 d.         granting such other and further relief as is just.

       Count II – Breach of Contract against Defendant ROYAL 1 (Unpaid Commissions)

        17.      Plaintiff, KADIR GONZALEZ, realleges the allegations in paragraphs 1 through 11,

 as if fully set forth in Count II of Plaintiff’s Complaint.

        18.      Defendant ROYAL 1’s failure to pay Plaintiff the agreed upon commissions amounts

 to a breach of contract.

        19.      As a result of Defendant’s breach, Plaintiff has incurred general damages and is

 entitled to recover the unpaid commissions, as well as prejudgment interest to partially compensate

 him for the loss of use of the funds that were due.

         WHEREFORE, Plaintiff requests judgment against Defendant ROYAL 1 for his unpaid

 commissions and other damages, together with costs of suit and reasonable attorney fees, and such

 other and further relief as the court may deem proper.

                                                 Jury Demand

         Plaintiff demands trial by jury on all issues so triable.
Case 0:19-cv-62968-MGC Document 1 Entered on FLSD Docket 12/03/2019 Page 5 of 5




 Dated: December 3, 2019
 Plantation, Florida

                                    Respectfully submitted,

                                    James A. Peterson, Esq.
                                    Of Counsel
                                    ROBERT S. NORELL, P.A.
                                    300 N.W. 70th Avenue
                                    Suite 305
                                    Plantation, FL 33317
                                    Phone: (954) 617-6017
                                    Facsimile: (954) 617-6018
                                    E-Mail: James@FloridaWageLaw.com
                                    Counsel for KADIR GONZALEZ


                              By:   /s/ James A. Peterson
                                    James A. Peterson, Esq.
                                    Bar No.: 645621
